DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This office action is responsive to the amendment filed on 26 July 2021.  As directed by the amendment: claims 1-9, 17-20, and 24 have been amended; no claims have been cancelled or added. Thus, claims 1-24 are presently pending in this application. 
	Applicant’s amendments to the claims have overcome each and every objection made in the previous office action.
Response to Arguments
Applicant's arguments filed 26 July 2021 have been fully considered but they are not persuasive. Applicant argues that Ranganathan fails to disclose two sets of cuts with independent rotational angles or a staggered rotational angle because Ranganathan employs a single rotational angle to offset each slot from its longitudinally adjacent slot. Applicant further argues that adjacent slots are rotated by 170° in the relied upon embodiment of Fig. 28 of Ranganathan. However, although Ranganathan groups all of the cuts of the relied upon embodiment of Fig. 28 into one set of cuts that is offset by a singular angular rotational degree, the resulting structure disclosed by Fig. 28 nevertheless can be interpreted by a person of ordinary skill in the art as forming two sets of cuts that meet all of the limitations of the claim. Ranganathan discloses rotating adjacent cuts by, for example, an angle of 120° from its immediately adjacent slot (¶0115). However, this means that every other cut of this example are displaced by 240°, which is equivalent to every other cut being displaced by 120°. Using this same logic, a person of ordinary skill in the art can group every alternate cut into either a first set or a second set of circumferential cuts as interpreted in the rejection in view of Ranganathan below (Image 1 has been reproduced here for clarity). As such, it would be obvious to a person of ordinary skill in the art to further change the offset angle to be an angle from about 135° (in order to obtain an offset rotational angle of 90°) to about 165° (in order to obtain an offset rotational angle of 30°), especially because Ranganathan recognizes that the pattern of cuts, including the angular displacement between adjacent circumferential cuts, is a result-effective .
Image 1. Annotated portion of Fig. 28

    PNG
    media_image1.png
    338
    886
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ranganathan et al (US 2013/0296718).
Regarding claim 1, Ranganathan discloses:
An elongated medical device (Fig. 28), comprising: an elongated tubular element (301; Fig. 28, Fig. 18 – the relied upon embodiment of the device is an overall elongated medical device as shown in Fig. 18 but with the circumferential cuts disclosed by Fig. 28) with a wall (¶0099 – tube 201 comprises a wall 202, which means equivalent tube 301 has a wall) defining an outer surface and a lumen extending through a length of the tubular element (Fig. 29 – lumen can be seen in Fig. 29 with cuts 303 extending from an inner surface to an outer surface and spanning the circumference); and a series of adjacent circumferential cuts (303) formed through the wall (Fig. 29) along a portion of a length of the elongated tubular element (S1, S2; Fig. 19 – device demonstrated in this figure but with the cuts of Fig. 28), each circumferential cut (303) of the series of adjacent circumferential cuts defining an arc around the circumference of the elongated tubular element (303; Fig. 29; ¶0114 – each cut 303 defines an arc α4 301) of at least 90° but less than 180° (¶0114 – the angle α4 is preferably 142.5°, which is at least 90° and less than 180°) and being circumferentially aligned with another circumferential cut (303; Fig. 29 – two cuts are at each longitudinal point), the series of adjacent circumferential cuts (303) including: a first set of circumferential cuts (see Image 1 below), an arc of each circumferential cut of the first set of circumferential cuts being offset from an arc of an adjacent circumferential cut of the first set of circumferential cuts (Fig. 28; ¶0115 – the cuts are displaced rotationally with respect to one another along the length of the tube; every other set of cuts as interpreted as the first set of circumferential cuts is therefore displaced with respect to every other set of cuts); and a second set of circumferential cuts (Image 1), an arc of each circumferential cut of the second set of circumferential cuts being offset from an arc of an adjacent circumferential cut of the second set of circumferential cuts (Fig. 28; ¶0115 – the cuts are displaced rotationally with respect to one another along the length of the tube; every other set of cuts as interpreted as the second set of circumferential cuts is therefore displaced with respect to every other set of cuts), the second set of circumferential cuts being interleaved with the first set of circumferential cuts (Image 1), with each circumferential cut of the first set (Image 1) being offset from an adjacent circumferential cut of the second set (Image 1) by a staggered rotational angle (see Image 2 below) that causes a given circumferential cut (Image 2) to be offset from a distally adjacent circumferential cut (Image 2) by a rotational angle that differs from a rotational angle a proximally adjacent cut (Image 2) is offset from the given circumferential cut (¶0114, 0115; Fig. 28 – because the two sets of cut of Fig. 28, annotated in Image 2, are continuously being displaced as each set is formed, each cut has a different rotational angular displacement for its distal neighbor as compared to its proximal neighbor; see Image 2).
Image 1. Annotated portion of Fig. 28

    PNG
    media_image1.png
    338
    886
    media_image1.png
    Greyscale

Image 2. Annotated portion of Fig. 28

    PNG
    media_image2.png
    405
    541
    media_image2.png
    Greyscale

Ranganathan discloses all of the elements of the claim but is silent regarding the offsets between adjacent circumferential cuts within a set being an angle of about 30° to about 90°. However, Ranganathan does disclose forming an elongated tubular member with cuts as otherwise described in order to form a device with improved torque response, minimal bending stiffness, and optimized flexibility-versus-torsional-rigidity in order to pass the device through torturous anatomy (¶0015-0016, 0020, 0112 – ). Ranganathan further acknowledges that the pattern of cuts on the device are a result of a user’s needs and an optimization of the ratio between torsional and bending rigidity (¶0025). Ranganathan therefore recognizes that the pattern of cuts, including the angular displacement between adjacent circumferential cuts, is a result-effective variable that depends on the specific flexibility required by a user. As such, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the cuts of Ranganathan to be offset along the length of the device such that two interleaved sets of cuts have a rotational displacement of about 30° to about 90° within each set as a matter of routine optimization since it has been held that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 2, Ranganathan discloses:
The elongated medical device of claim 1, wherein the arc of each circumferential cut of the series of adjacent circumferential cuts is at least 112.5° but less than 180° (¶0114 – the angle α4 is preferably 142.5°).
Regarding claim 3, Ranganathan discloses:
The elongated medical device of claim 1, wherein the arc of each circumferential cut of the series of adjacent circumferential cuts is at least 135° but less than 180° (¶0114 – the angle α4 is preferably 142.5°).
Regarding claim 4, Ranganathan discloses the elongated medical device of claim 1 but is silent regarding the arc of each circumferential cut of the series of adjacent circumferential cuts is at least 157.5° but less than 180°. Ranganathan instead discloses that each cut (303) can be any angle between 0° and 180° (¶0111). However, as detailed above, the pattern of cuts is dependent on the flexibility requirements of a user. As such, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the cuts of Ranganathan to have an arc of at least 157.5° but less than 180° as a matter of routine optimization since it has been held that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 5, Ranganathan discloses the elongated medical device of claim 1 but is silent regarding the arc of each circumferential cut of the series of adjacent circumferential cuts is at least 165° but less than 180°. Ranganathan instead discloses that each cut (303) can be any angle between 0° and 180° (¶0111). However, as detailed above, the pattern of cuts is dependent on the flexibility requirements of a user. As such, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the cuts of Ranganathan to have an arc of at least 165° but less than 180° as a matter of routine optimization since it has been held that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 6, Ranganathan discloses the elongated medical device of claim 1 but is silent regarding the arc of each circumferential cut of the series of adjacent circumferential cuts is at least 172.5° but less than 180°. Ranganathan instead discloses that each cut (303) can be any angle between 0° and 180° (¶0111). However, as detailed above, the pattern of cuts is dependent on the flexibility requirements of a user. As such, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the cuts of Ranganathan to have an arc of at least 172.5° but less than 180° as a matter of routine optimization since it has been held that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 7, Ranganathan discloses the elongated medical device of claim 1 but is silent regarding the arc of each circumferential cut of the series of adjacent circumferential cuts is about 170°. Ranganathan instead discloses that each cut (303) can be any angle between 0° and 180° (¶0111). However, as detailed above, the pattern of cuts is dependent on the flexibility requirements of a user. As such, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the cuts of Ranganathan to have an arc of about 170° as a matter of routine optimization since it has been held that "where the general conditions of a claim are disclosed in In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 8, Ranganathan discloses the elongated medical device of claim 1, where the first rotational angle has been recognized by Ranganathan as a result-effective variable such that it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the first rotational angle to be about 30° to about 60° as a matter of routine optimization as detailed in the rejection of claim 1. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 9, Ranganathan discloses the elongated medical device of claim 1, where the first rotational angle has been recognized by Ranganathan as a result-effective variable such that it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the first rotational angle to be about 30° as a matter of routine optimization as detailed in the rejection of claim 1. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 10, Ranganathan discloses:
The elongated medical device of claim 1, wherein adjacent circumferential cuts of the series of circumferential cuts are positioned within about 0.030 inch apart from each other along the length of the elongated tubular element (¶0104 – the separation distance between adjacent cuts is between 0.10mm and 4 mm, which converted is between 0.004 inches to 0.157 inches).
Regarding claim 11, Ranganathan discloses:
The elongated medical device of claim 1, wherein adjacent circumferential cuts of the series of circumferential cuts are positioned within about 0.020 inch apart from each other along the length of the elongated tubular element (¶0104 – the separation distance between adjacent cuts is between 0.004 inches, or 0.10 mm, and 0.157 inches, or 4 mm).
Regarding claim 12, Ranganathan discloses:
The elongated medical device of claim 1, wherein adjacent circumferential cuts of the series of circumferential cuts are positioned within about 0.010 inch apart from each other along the length of the elongated tubular element (¶0104 – the separation distance between adjacent cuts is between 0.10mm and 4 mm, which converted is between 0.004 inches to 0.157 inches).
claim 13, Ranganathan discloses:
The elongated medical device of claim 1, wherein the elongated tubular element comprises a hypotube (¶0114 – the device is a tube).
Regarding claim 14, Ranganathan discloses:
The elongated medical device of claim 1, wherein the hypotube comprises stainless steel (¶0111 – any type of steel, which includes stainless steel).
Regarding claim 15, Ranganathan discloses:
The elongated medical device of claim 1, wherein the hypotube comprises nitinol (¶0111 - nitinol).
Regarding claim 16, Ranganathan discloses:
The elongated medical device of claim 1, wherein the elongated tubular element comprises a polymer (¶0108 – tube can have polymeric coating materials).
Regarding claim 17, Ranganathan discloses:
An elongated medical device (Fig. 28), comprising: a hypotube (¶0114 – the device is a tube) with a wall (¶0099 – tube 201 comprises a wall 202, which means equivalent tube 301 has a wall) defining an outer surface and a lumen extending through a length of the tubular element (Fig. 29 – lumen can be seen in Fig. 29 with cuts 303 spanning the circumference); and a series of adjacent circumferential cuts (303) formed through the wall (Fig. 29) along a portion of a length of the hypotube (S1, S2; Fig. 19 – device demonstrated in this figure but with the cuts of Fig. 28), each circumferential cut (303) of the series of adjacent circumferential cuts defining an arc around the circumference of the hypotube (303; Fig. 29; ¶0114 – each cut 303 defines an arc α4 around the circumference of the tube 301) and being circumferentially aligned with another circumferential cut (303; Fig. 29 – two cuts are at each longitudinal point), adjacent circumferential cuts of the series of circumferential cuts being positioned within about 0.020 inch apart from each other along the length of the hypotube (¶0104 – the separation distance between adjacent cuts is between 0.10 mm and 4 mm, which converts to between 0.004 inches and 0.157 inches), the series of adjacent circumferential cuts (303) including: a first set of circumferential cuts (Image 1), an arc of each circumferential cut of the first set of circumferential cuts being offset from an arc of an adjacent circumferential cut of the first set of circumferential cuts (Fig. 28; ¶0115 – the cuts are displaced rotationally with respect to one another along the length of the tube; every ); and a second set of circumferential cuts (Image 1), an arc of each circumferential cut of the second set of circumferential cuts being offset from an arc of an adjacent circumferential cut of the second set of circumferential cuts (Fig. 28; ¶0115 – the cuts are displaced rotationally with respect to one another along the length of the tube; every other set of cuts as interpreted as the second set of circumferential cuts is therefore displaced with respect to every other set of cuts), the second set of circumferential cuts being interleaved with the first set of circumferential cuts  (Image 1), each circumferential cut of the first set  (Image 1) being offset from an adjacent circumferential cut of the second set (Image 1) by a staggered rotational angle (Image 2) that causes a given circumferential cut (Image 2) to be offset from a distally adjacent circumferential cut (Image 2) by a rotational angle that differs from a rotational angle a proximally adjacent cut (Image 2) is offset from the given circumferential cut (¶0114, 0115; Fig. 28 – because the two sets of cut of Fig. 28, annotated in Image 2, are continuously being displaced as each set is formed, each cut has a different rotational angular displacement for its distal neighbor as compared to its proximal neighbor).
Ranganathan discloses all of the elements of the claim but is silent regarding the angle of each cut being at least 150° but less than 180° or the offsets between adjacent circumferential cuts within a set being an angle of about 45° to about 90°. However, Ranganathan does disclose forming an elongated tubular member with cuts as otherwise described in order to form a device with improved torque response, minimal bending stiffness, and optimized flexibility-versus-torsional-rigidity in order to pass the device through torturous anatomy (¶0015-0016, 0020, 0112 – the flexibility is changed to reduce friction with a vessel wall and to reduce the required force to navigate the device). Ranganathan further acknowledges that the pattern of cuts on the device are a result of a user’s needs and an optimization of the ratio between torsional and bending rigidity (¶0025). Ranganathan therefore recognizes that the pattern of cuts, including the angular displacement between adjacent circumferential cuts, is a result-effective variable that depends on the specific flexibility required by a user. As such, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the cuts of Ranganathan to be offset along the length of the device such that two interleaved sets of cuts have a rotational displacement of about 45° to about 90° within each set as a matter of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Ranganathan is silent regarding the angle of each cut being at least 150° but less than 180°. Ranganathan instead discloses that each cut (303) can be any angle between 0° and 180° (¶0111). However, as detailed above, the pattern of cuts is dependent on the flexibility requirements of a user. As such, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the cuts of Ranganathan to have an arc of at least 150° but less than 180° as a matter of routine optimization since it has been held that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 18, Ranganathan discloses the elongated medical device of claim 17, where the arc of each circumferential cut has been recognized by Ranganathan as a result-effective variable such that it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the angle of the arc to be at least 165° but less than 180° as a matter of routine optimization as detailed in the rejection of claim 17. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 19, Ranganathan discloses the elongated medical device of claim 17, where the first rotational angle has been recognized by Ranganathan as a result-effective variable such that it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the first rotational angle to be about 45° to about 60° as a matter of routine optimization as detailed in the rejection of claim 17. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 20, Ranganathan discloses the elongated medical device of claim 17, where the angular offset between adjacent cuts of each set has been recognized by Ranganathan as a result-effective variable such that it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the first rotational angle to be about 45° as a In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 21, Ranganathan discloses:
The elongated medical device of claim 17, wherein adjacent circumferential cuts of the series of circumferential cuts are positioned within about 0.010 inch apart from each other along the length of the hypotube (¶0104 – the separation distance between adjacent cuts is between 0.004 inches, or 0.10 mm, and 0.157 inches, or 4 mm).
Regarding claim 22, Ranganathan discloses:
The elongated medical device of claim 17, wherein the hypotube comprises stainless steel (¶0111 – any type of steel, also cites stainless steel).
Regarding claim 23, Ranganathan discloses:
The elongated medical device of claim 17, wherein the hypotube comprises nitinol (¶0111 - nitinol).
Regarding claim 24, Ranganathan discloses the elongated medical device of claim 17 but is silent regarding “wherein the first rotational angle and/or second rotational angle differs from the staggered rotational angle by about 90° or less.” However, the offset rotational angle has been recognized by as a result-effective variable such that it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified, as seen in the rejection of claim 17. In addition, Ranganathan positively discloses that directly adjacent cuts can be offset by an angle of 120° from its immediately adjacent slot (¶0115). In order to achieve a first or second rotational angle of about 45° to about 90°, it would be obvious to a person of ordinary skill in the art to further change the offset angle to be an angle from about 135° (in order to obtain an offset rotational angle of 90°) to about 157.5° (in order to obtain an offset rotational angle of 45°). This is equivalent to a staggered rotational angle of about 22.5° (for an offset rotational angle of 45°) to about 45° (for an offset rotational angle of 90°), which means the difference between the first or second rotational angle and the staggered rotational angle would be about 22.5° to about 45°, which would render claim 24 obvious because it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified all of the rotational angles (first, second, and staggered) as a matter of routine In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536.  The examiner can normally be reached on M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783  
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783